Citation Nr: 0529863	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) secondary to service-connected tachycardia.  

2.  Entitlement to a rating higher than 10 percent for the 
tachycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied claims for service connection for CAD 
secondary to service-connected tachycardia and for a 
compensable evaluation for the tachycardia.

In April 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  The Board granted 
the motion because good or sufficient cause, i.e., his 
advanced age, supported doing this.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

Also in April 2004, the Board remanded the case to the RO for 
further development and consideration.  The remand occurred 
via the Appeals Management Center (AMC) in Washington, DC.

In a June 2005 decision, on remand, the AMC increased the 
rating for the tachycardia from 0 to 10 percent - 
retroactively effective as of January 18, 2000, the date of 
receipt of the claim for a higher rating.  The veteran since 
has continued with his appeal concerning this condition, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Unfortunately, this increased rating claim again must be 
REMANDED to the RO via the AMC in Washington, DC, for still 
further development and consideration.  The Board, however, 
will decide the claim for service connection for CAD.



Other matter

In an August 2002 statement, the veteran indicated that he 
wanted to "file for my teeth.  I had problems in the svc 
[service] and was seen while there in Munich."  The Board 
construes this as a claim of entitlement to service 
connection for a dental disorder.  But since this additional 
claim has not been adjudicated by the RO, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate development and consideration since the Board 
does not currently have jurisdiction to consider it.  
38 C.F.R. § 20.200 (2005).


FINDING OF FACT

Competent medical evidence does not show the veteran's CAD is 
causally related to his service-connected tachycardia.


CONCLUSION OF LAW

The veteran's CAD is not proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2002 Statement of the Case (SOC) and 
the June 2005 Supplemental SOC (SSOC) of the pertinent laws 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
August 2002 and April 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The April 2004 letter 
enumerated what the evidence must show to establish 
entitlement to service connection on a secondary basis - 
namely, a current physical or mental disability and a 
relationship between the current disability and the service-
connected condition.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the August 
2002 VCAA letter, the RO notified the veteran that VA "must 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the August 5, 2002, pages 1-2.  The April 2004 VCAA 
letter indicated that VA was responsible for getting 
"Relevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the April 
30, 2004, page 7.  The RO also informed the veteran that VA 
will make reasonable efforts to get "Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the August 2002 and April 2004 letters advised 
the veteran to give the RO enough information about relevant 
records so the RO could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the April 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 30, 2004 letter, page 2.  

The Board therefore finds that the August 2002 and April 2004 
letters, the August 2002 SOC, and the June 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
in October 2001.  See Pelegrini v. Principi, 17 Vet. App 412 
(2004) (Pelegrini I).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), however, withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in June 2005, following 
the VCAA notice compliance action.  This SSOC considered his 
claim in light of the additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision in question and SOC.  He was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notices.  His representative 
submitted a written brief in October 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA and private treatment 
records, a VA medical opinion, and the report of a VA 
compensation examination.  

The Board finds that the April 2004 remand instructions 
regarding this claim have been complied with, and neither the 
veteran nor his representative has contended otherwise.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.). 

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In fact, in August 2002, the veteran 
indicated that he had no more evidence to submit.  See VA 
Form 21-4138, dated August 15, 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  In his substantive 
appeal (VA Form 9) filed in September 2002, the veteran 
declined a personal hearing.  38 C.F.R. § 20.700(a).  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to Service Connection for CAD Secondary to 
Service-Connected Tachycardia.  

Pertinent Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran has 
consistently maintained that his claimed condition (CAD) is 
due to his service-connected tachycardia, and there is no 
indication in the file that he is claiming service connection 
as being directly or presumptively related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  See the veteran's claim (on VA Form 21-4138), 
dated October 26, 2000, and his notice of disagreement (NOD) 
dated in February 2002.  Consequently, the Board will limit 
the analysis of his claim to secondary service connection, as 
he has specifically contended this basis - and this basis 
only - as the grounds of his purported entitlement.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to Wallin element (1), current disability, VA 
examination in June 2001 resulted in a diagnosis of severe 
native CAD.  Therefore, element (1) has been satisfied.  As 
an aside, the Board notes that the medical evidence confirms 
the veteran also suffers from angina attacks, a symptom of 
CAD.  It is understood that symptoms, alone, without a 
finding of an underlying disorder, cannot be service 
connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

With respect to element (2), service connection is in effect 
for tachycardia, evaluated as 10 percent disabling.  
Accordingly, element (2) also has been satisfied.



With respect to Wallin element (3), medical nexus, the record 
on appeal contains four medical opinions addressing whether 
the veteran's CAD is secondary to his service-connected 
tachycardia - namely Dr. R.R.'s October 2000 and 
December 2001 statements, an August 2001 VA medical opinion, 
and a December 2004 VA examination.

In the October 2000 statement, Dr. R.R. stated the veteran 
had been under his care "since 1991 for paroxysmal 
supraventricular tachycardia [and] CAD.  According to Dr. 
R.R., the former started in the armed forces and has 
contributed to [the veteran's] angina."  In a December 2001 
letter, Dr. R.R. stated that if the veteran's tachycardia 
were to recur, it would provoke a severe attack of angina or 
another heart attack.

In contrast, a VA physician reviewed the veteran's file in 
August 2001 and, after noting the records reflecting that the 
veteran has CAD, stated:  "I find no information in the 
records, however, to indicate any tachycardia that would have 
aggravated the patient's coronary artery disease.  There is 
certainly no evidence that a tachycardia could have possibly 
been a cause of the patient's coronary artery disease."  In 
response to the Board's March 2004 remand, the veteran was 
afforded a VA examination in December 2004.  The claims file 
was reviewed, including Dr. R.R.'s statements.  The examiner 
opined that there was no causal relationship between the 
veteran's tachycardia and his CAD and that the CAD had not 
been aggravated by tachycardia.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule," which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
at 471-73.

In this case at hand, the Board finds the August 2001 and 
December 2004 VA opinions more probative than the opinions of 
Dr. R.R.  The August 2001 medical opinion was specifically 
requested by the RO and was provided after a thorough review 
of the claims file - including Dr. R.R.'s October 2000 
opinion.  The VA physician opined that the veteran's service-
connected tachycardia had not caused or aggravated his CAD.  
Likewise, the December 2004 VA examiner's opinion, which was 
obtained pursuant to the Board's remand instructions, was 
offered following a review of the entire record.  This 
included Dr. R.R.'s December 2001 statement, prior to 
formulating the opinion.  As such, the Board finds that the 
August 2001 and December 2004 VA opinions carry great weight 
of probative value.  See Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) [the Board may appropriately favor the 
opinion of one competent medical authority over another].



In comparison, it does not appear that Dr. R.R. reviewed the 
claims file.  

To the extent that the veteran himself contends that his CAD 
is related to his service-connected tachycardia, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

In summary, for reasons which have been explained above the 
Board finds that Wallin element (3) has not been met.  The 
veteran's claim of entitlement to service connection for CAD 
as secondary to service-connected disability fails on this 
basis.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for CAD as secondary to 
service-connected tachycardia is denied.  


REMAND

2.  Entitlement to an increased disability rating for 
tachycardia, currently evaluated as 10 percent disabling.  

The Board regrets the necessity of having to once again 
remand this issue.  However, for reasons stated below 
additional development is required.

Reasons for remand

In its April 2004 remand, the Board instructed the RO to 
afford the veteran a VA cardiology examination, including all 
necessary testing.  In addition to providing a medical 
opinion regarding the service connection claim addressed 
above, the examiner was instructed to determine the severity 
of the veteran's tachycardia.  The examiner was specifically 
instructed to state whether the veteran has episodes of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia and, if so, the number of times these episodes 
occur per year.  Also, indicate whether there is permanent 
atrial fibrillation (lone atrial fibrillation).  The Board 
indicates that all findings should be documented by ECG or 
Holter monitor test results.  

In December 2004, a VA examiner reviewed the claims file and 
provided an opinion regarding the service connection claim.  
It does not appear, however, that a cardiology examination 
was conducted.  Specifically, the examiner did not address 
the severity of the veteran's tachycardia.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with Board remand instructions is 
neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA cardiology examination to determine 
the current severity of the service-
connected tachycardia.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed, and all findings reported in 
detail.  The examiner should indicate if 
the veteran has episodes of paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia and, if so, 
the number of times these episodes occur 
per year.  All findings should be 
documented by ECG or Holter monitor test 
results.

2.  Upon completion of the above, VBA 
must readjudicate the issue of 
entitlement to an increased rating for 
tachycardia.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a SSOC and provided appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the appellant is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


